Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed July 9, 2020, is acknowledged and has been considered.
Specification
The abstract of the disclosure is objected to because the phrase “[t]he present invention discloses” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.
The disclosure is objected to because of the following informalities: on page 2, line 6, “abuttedagainst” should be –abutted against--; on page 9, line 23, “143;and” should be –143; and--.  
Appropriate correction is required.
Claim Objections
Claims 7-10 are objected to because of the following informalities:  each of claims 7, 8, 9 and 10 commence with a preamble (“[t]he electric tractor”) which does not match the parent claim (claim 1). It is possible that applicant intended these claims to depend from claim 6, but their current dependency is from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 25, the recitation of disconnecting the electrical connection between the power supply and driving motor appears contradictory with the recitation in claim 1, lines 4-5 which provides for the power supply to be positively connected to the motor. Applicant may potentially clarify this by reciting in lines 4-5 that the power supply is –electrically connectable-- with the motor (which does not positively require connection and thus is compatible with a recitation of a disconnection later in the claim); In claim 6, lines 2-7, the re-recitation of elements which are already positively recited as being connected to the brake handle device (see claim 1, lines 1-7) appears redundant; In claim 6, line 8, the recitation “any one of claims 1” is confusing in that it is not clear whether applicant intended this claim to be multiply dependent or not; In claim 7, line 2, as regards the term “a handlebar” it is not clear whether or not applicant intends to recite a further handlebar beyond that which has already been recited in claim 1 (see lines 6-7).
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josephs (US 5,465,807) in view of Lessig, III (US 4,044,532). Josephs teaches an electric tractor device (10) including a driving motor (30), a wheel assembly (20, 22), and a frame (14 in general); the wheel assembly (e.g., 20) is connected with the driving motor (30); the driving motor is used for driving the wheel assembly to rotate; the frame is connected to the wheel assembly; and the frame is provided with a handlebar (26) which carries a hand-grip control (28) which is used to control operation of the motor (col. 4, lines 37-38), but otherwise not specifically described, the arrangement including a protective piece (12) which is arranged outside the handle bar. 
Initially, as regards the provision of a power supply, which is electrically connected with the driving motor, and is used for supplying power to the driving motor, Josephs does not expressly describe a power supply, however it is well understood that a power supply would be necessary to provide current to operate the motor. For the arrangement of Josephs to function, a power supply is necessary and would initially be understood to be implied by the reference which teaches a motor and electric circuitry for its operation. Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Josephs with a power supply so that the motor which is expressly taught would actually operate.
The reference to Josephs, while teaching the hand-grip control with little specificity, does not teach the control as including a seat body, which is arranged at the position of the handlebar of the frame; a microswitch, which is electrically connected with the driving motor and the power supply and comprises a main body part and a braking part, wherein the main body part is arranged on the seat body; the braking part extends into the main body part and can elastically expand and contract relative to the main body part; a wrench, which is rotatably arranged on the seat body and can be abutted against the braking part; and an elastic piece, which is arranged on the seat body, is connected with the wrench, and is used for providing an elastic force for the wrench to drive the wrench to rotate and reset in the direction far from the handlebar, wherein the wrench is held to drive the wrench to rotate in the direction close to the handlebar, so that the wrench presses the braking part into the main body part for a preset length, thereby controlling the microswitch to conduct the electric connection between the power supply and the driving motor; and the wrench is released to make the wrench rotate and reset in the direction far from the handlebar under the driving of the elastic force of the elastic piece and to separate the wrench from the braking part, so that the braking part is elastically reset relative to the main body part, thereby further controlling the microswitch to disconnect the electric connection between the power supply and the driving motor.
Lessig, III teaches that in providing a well-known safety control for a movable electrically powered device, that it is well known to provide the control as having a seat body 
    PNG
    media_image1.png
    514
    365
    media_image1.png
    Greyscale
(interior of 28 in general), which is arranged at the position of the handlebar (26) of the frame; a microswitch (32), which is electrically connected with a motor (34, 36) and power supply (12) and comprises a main body part (lower body part, annotation “A” in figures 5 and 6 of Lessig, III, reproduced here with annotations) and a braking part (operable actuator portion extending up from the lower body part, annotation “B”), wherein the main body part is arranged on the seat body; the braking part extends into the main body part and can elastically expand and contract relative to the main body part (compare operating conditions in figures 4 and 5); a wrench (38), which is rotatably arranged on the seat body (pivot points not separately referenced) and can be abutted against the braking part (contact of lower cam-end of 38 with switch actuator portion of 32); and an elastic piece (spring 40), which is arranged on the seat body (connection of 40 to pin on 42), is connected with the wrench (connection of 40 to pin on 38, annotation “C”), and is used for providing an elastic force for the wrench to drive the wrench to rotate and reset in the direction far from the handlebar (condition of figures 3, 4), wherein the wrench is held to drive the wrench to rotate in the direction close to the handlebar, so that the wrench presses the braking part into the main body part for a preset length (condition of figures 5, 6), thereby controlling the microswitch to conduct the electric connection between the power supply and the driving motor (switch 32 in “ON” condition); and the wrench is released to make the wrench rotate and reset in the direction far from the handlebar under the driving of the elastic force of the elastic piece (40) and to separate the wrench from the braking part, so that the braking part is elastically reset relative to the main body part, thereby further controlling the microswitch to disconnect the electric connection between the power supply and the driving motor (switch 32 in “OFF” condition), the arrangement additionally including a rotating shaft (pivot pin, illustrated in figures 3-6, not separately referenced, annotation “D”), the wrench including a cam (end of 38 which engages switch 32) rotatable on the seat body (compare figures 3, 4 with figures 5, 6), which is connected to the elastic piece (40, via material of 38 and pin which holds 40) and a holding part (connected to the cam and actuable for a user to apply a holding force (portion of 38 parallel to 26, figure 5); the wrench further including a lug (e.g., the pin portion which carries elastic piece 40, annotation “C”) where the elastic piece is sleeved on the lug (i.e., the material of the spring surrounds the pin), the seat including an outer cover (exterior facing wall[s] of 42) surrounding the internal portion in which is accommodated the microswitch and elastic piece, as well as the end portion of the wrench (38) which operates the switch and is biased by the spring (40), the walls surrounding the internal space on the sides the walls are provided on. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the hand grip control as initially taught by Josephs (Josephs’ element 28) which controls the motor but which is otherwise not specifically described, as having the hand grip control characteristics as taught by Lessig, III, for the purpose of providing a control which may easily turn the motor on and off, and which additionally prevents the operation of the motor unless the user is gripping the handle, thereby enhancing the safety of the tractor. 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josephs in view of Lessig III and Willis (US 4,746,141). The references to Josephs and Lessig III as combined are discussed above, but do not specifically teach the frame further comprises a support rod assembly connected with the handlebar; and the support rod assembly can be opened or folded so that the length of the support rod assembly can be adjusted, the support rod assembly comprises a plurality of support rods connected in sequence; each support rod is sequentially arranged along an axial direction of the support rods when the support rod assembly is in an opened state; and at least two adjacent support rods are arranged side by side along the axial direction perpendicular to the support rods when the support rod assembly is in a folded state; the support rod able to rotate relative to another support rod adjacent to the support rod to open or fold the support rod assembly. Willis teaches a long-known expandable or retractable handle support rod structure for a carrier, including a distal end handlebar (30) and a support rod assembly (21, 22) connected with the handlebar; and the support rod assembly can be opened or folded so that the length of the support rod assembly can be adjusted (compare figures 1, 2 and 3), the support rod assembly comprises a plurality of support rods (21, 22) connected in sequence; each support rod is sequentially arranged along an axial direction of the support rods when the support rod assembly is in an opened state (figure 1); and at least two adjacent support rods are arranged side by side along the axial direction perpendicular to the support rods when the support rod assembly is in a folded state (figure 3, rod 21 alongside 22 the separation direction being perpendicular to the axial direction (e.g., up/down in the view of figure 3); the support rod able to rotate relative to another support rod adjacent to the support rod to open or fold the support rod assembly (pivoting connection at, e.g., 27). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide handle rod structure initially taught by the base reference to Josephs (the Josephs reference modified by Lessig, III) as having the folding and extending capability as taught by Willis to include plural support rods pivotally connected to one another to lie along an axial direction or fold to a compact configuration with the rod portions alongside each other, for the purpose of providing the handle with the ability to fold to a more compact configuration for storage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tugnoli, Kime et al. and Johnson teach well-known handle-operated electric tractors; Reimers et al. teach a known folding handle structure for a motorized wheeled tractor; Martinez teaches a known use of microswitches actuated by a handle or “wrench” to control motor operation; Lichtenberg teaches an operating handle which includes a cam portion operating a microswitch. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616